05/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0616


                                      DA 20-0616
                                   _________________

 BENJAMIN M. DARROW,

              Petitioner and Appellant,

       v.

 THE EXECUTIVE BOARD OF THE MISSOULA
                                                                      ORDER
 COUNTY DEMOCRATIC CENTRAL
 COMMITTEE, and DAVID KENDALL,
 individually, and in his position as Chair of
 the MISSOULA COUNTY DEMOCRATIC
 CENTRAL COMMITTEE,

              Defendants and Appellees.
                                _________________

       Appellant Benjamin M. Darrow was granted an extension of time to file and serve
his opening brief on or before April 8, 2021. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than June 2, 2021. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Benjamin M.
Darrow and to all counsel of record.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                     May 5 2021